Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application No. 16/113761, now Pat No. 10,821369 and application No. 14/461141, now Pat No. 10,086299.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 3-6, 8-13, 16-17 & 19-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10.821369.  Although the conflicting claims are not identical, they are not patentably distinct from each other because CLAIM 1, e.g., is generic to all that is recited in CLAIM 1, e.g., of US Patent No.10,821369.  In other words, CLAIM 1 of US Patent No. 10821369 fully encompasses the subject matter of CLAIM 1 and therefore anticipated CLAIM 1.  

Allowable Subject Matter
Claims 1, 3-6, 8-13, 16-17 & 19-27 would be allowable if rewritten in independent to overcome the rejection(s) under Double Patenting, set forth in this Office action.  Applicant is suggested to file a Terminal Disclaimer.

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blum (CN102112186A) discloses a system for controlling the ride vehicles on the amusement park’s track.  The system includes a controller and multiple ride vehicles which are linked on a fixed path but does not teach “control the first ride vehicle and the second ride vehicle to delink from and move independently of one another during a second portion of the ride cycle.”

Examiner’s Statement of Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.  
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitation required by the claim, specially none discloses “… control the first ride vehicle and the second ride vehicle to delink from and move independently of one another during a second portion of the ride cycle”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/            Primary Examiner, Art Unit 3662